United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Southeastern, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-345
Issued: May 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 19, 2007 merit decision with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 15 percent permanent impairment to his
right arm.
FACTUAL HISTORY
The Office accepted that appellant sustained a right shoulder strain/tendinitis/
impingement in the performance of duty on June 13, 2003. He underwent arthroscopic right
shoulder surgery on June 25, 2003.

In a report dated June 3, 2004, Dr. Nicholas Diamond, an osteopath, provided a history
and results on physical examination. He opined that appellant had a 43 percent right upper
extremity permanent impairment, based on loss of range of motion, surgery, sensory deficit and
pain. An Office medical adviser reviewed the evidence and opined that appellant had sustained a
10 percent permanent impairment to the right arm. The medical adviser identified Table 16-27
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
ed. 2001), which provides a 10 percent impairment for resection arthroplasty of the distal
clavicle.
By decision dated July 27, 2005, the Office issued a schedule award for a 10 percent
permanent impairment to the right arm. The period of the award was 31.20 weeks from
June 3, 2004.
Appellant requested a hearing before an Office hearing representative, which was held on
December 19, 2005. By decision dated March 3, 2006, the hearing representative set aside the
July 27, 2005 schedule award. She found there was a conflict in the medical evidence pursuant
to 5 U.S.C. § 8123(a) and the case was remanded for a referee examination to resolve the
conflict.
The Office referred appellant to Dr. William Spellman, a Board-certified orthopedic
surgeon, who, in a report dated November 16, 2006, Dr. Spellman provided a history and results
on examination. He provided range of motion for the right shoulder as follows: flexion 160
degrees; extension 40 degrees; abduction 150 degrees; external and internal rotation of 60
degrees. Dr. Spellman reviewed the medical evidence and opined that under the A.M.A., Guides
appellant had a five percent permanent impairment for loss of motion. He indicated that this
represented a three percent whole person impairment.
In a report dated December 13, 2006, an Office medical adviser reviewed the medical
evidence. He opined that appellant had a 5 percent impairment for loss of shoulder range of
motion and 10 percent for the shoulder surgery under Table 16-27, for a 15 percent right arm
permanent impairment.
By decision dated December 20, 2006, the Office issued a schedule award for an
additional five percent to the right arm. The period of the award was 15.60 weeks commencing
November 16, 2006. Appellant requested a hearing before an Office hearing representative,
which was held on April 2, 2007. By decision dated June 19, 2007, the hearing representative
affirmed the December 20, 2006 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants, the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
It is well established that, when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.3
ANALYSIS
The Office found a conflict in the medical evidence under 5 U.S.C. § 8123(a), which
provides that, if there is a disagreement between a physician selected by the Office and an
attending physician, a third physician is selected to resolve the conflict. In this case, an attending
physician, Dr. Diamond, opined that appellant had a 43 percent right arm permanent impairment,
while an Office medical adviser found that appellant had a 10 percent right arm impairment.
Appellant was referred to Dr. Spellman as a referee physician. On appeal, appellant
contends that Dr. Spellman did not provide a complete history and did not specify a right arm
impairment rating. Dr. Spellman provided a history of the June 13, 2003 employment injury and
reviewed the medical evidence. There is no indication that his report lacked a proper
background on which to base his rating of permanent impairment to the right arm.
With respect to the impairment rating, Dr. Spellman clearly did provide an opinion as to
the right arm permanent impairment. Based on examination results, he found that appellant had
a five percent impairment for loss of range of motion in the right shoulder. Specifically,
Dr. Spellman found a 1 percent impairment for 160 degrees of flexion, 1 percent for 40 degrees
extension, 1 percent for 150 degrees abduction and 2 percent for 60 degrees of internal rotation.
This is in accord with Figures 16-40, 16-43 and 16-46 of the A.M.A., Guides.4 The reference to
a three percent whole person impairment is simply a conversion from the five percent right arm
impairment.5 Dr. Spellman provided a rationalized medical opinion as to the degree of
permanent impairment based on loss of range of motion.6
Dr. Spellman did not provide an impairment estimate based on Table 16-27, for shoulder
arthroplasty.7 The medical adviser, however, included the 10 percent impairment for a distal
2

A. George Lampo, 45 ECAB 441 (1994).

3

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

4

A.M.A., Guides 476-79.

5

Id. at 439, Table 16-3.

6

It is well established that when a case is referred to referee physician for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and medical background,
must be given special weight. Harrison Combs, Jr., supra note 3.
7

A.M.A., Guides 506, Table 16-27. For resection arthroplasty of the distal clavicle, the arm impairment is 10
percent.

3

resection which was the basis for appellant’s prior schedule award. The Board finds that the
weight of the medical evidence does not establish more than a 15 percent permanent impairment
to the right arm, for which appellant received a schedule award.
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the arm, the maximum
number of weeks of compensation is 312 weeks. Since appellant’s permanent impairment was
15 percent, he was entitled to 15 percent of 312 weeks, or 46.80 weeks of compensation.
Appellant received 31.20 weeks of compensation pursuant to the July 27, 2005 decision, and an
additional 15.60 weeks in the December 20, 2006 decision. It is well established that the period
covered by a schedule award commences on the date that the employee reaches maximum
medical improvement from residuals of the employment injury.8 In this case, the Office medical
adviser properly concluded that the date of maximum medical improvement was the date of
examination by Dr. Spellman on November 16, 2006.
CONCLUSION
The evidence does not establish more than a 15 percent permanent impairment to the
right arm.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 19, 2007 and December 20, 2006 are affirmed.
Issued: May 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

Albert Valverde, 36 ECAB 233, 237 (1984).

4

